Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 17, 19, 21, 23, 25, and 27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected claims, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/25/2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following details must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

	The drawings fail to clearly set forth what actual electrical components are intended for the following claimed “circuitry”:
Charging unit (claimed as wired, wireless, built-in or spaced apart and supplied with DC power from the AC-to-DC circuit and further receiving a predetermined wattage if DC power from “at least one circuit”. 
“at least one circuit inside the LED lighting device for delivering a predetermined wattage of the DC power”. 
“at least one integrated circuit incorporated with at least one of a circuit of control system” 
Said “conductive wire” for connecting said “charging unit” (see above). 
Said “lighting device space”.
Said “decorative items, devices, or products” (further unclear the structural difference intended by said list). 
Said decorative items, devices, or products fit into the light device. 
Said decorative items, devices, or products fit into the charging unit. 
Said “connecting wire”
Said “electrical part” providing a predetermined light function. 
Said “accessory” providing a predetermined light function.
Said predetermined light function. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 

Charging unit (claimed as wired, wireless, built-in or spaced apart and supplied with DC power from the AC-to-DC circuit and further receiving a predetermined wattage if DC power from “at least one circuit”. 
“at least one circuit inside the LED lighting device for delivering a predetermined wattage of the DC power”. 
“at least one integrated circuit incorporated with at least one of a circuit of control system” 
Said “conductive wire” for connecting said “charging unit” (see above). 
Said “lighting device space”.
Said “decorative items, devices, or products” (further unclear the structural difference intended by said list). 
Said decorative items, devices, or products fit into the light device. 
Said decorative items, devices, or products fit into the charging unit. 
Said “connecting wire”
Said “electrical part” providing a predetermined light function. 
Said “accessory” providing a predetermined light function.
Said predetermined light function. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 20, 22, 24, 26, 28, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 18 and all other claims containing the term(s) “spaced” and/or “spaced apart”. 
It is unclear what physical structure is intended by “spaced”/“spaced apart”. If “spaced apart” is intended to mean “external”, it should be both changed to external and made clear what it is “external” to.


Regarding claim 18 and all other claims containing the “and/or”. 
The term “and/or” is confusing and unclear. It is unclear whether “and” or “or” is intended and it is noted that the two terms (“and” and “or”) having different meanings making it imperative to know which term is intended in order to understand the metes and bounds of the claim.  Applicant is advised to select EITHER “and” or “or”, but not both.  


Regarding claims 18  
The disclosure fails to clearly set forth the circuitry intended as the “charging unit” making it unclear what structure is intended by “charging unit”. 
The claim limitation “at least one integrated circuit incorporated with at least one of a circuit or control system to provide at leas tone of the following functions…” when taken as a whole, is unintelligible. The disclosure fails to clearly identify any of said claimed components. In addition, it is unclear what structure is intended by an integrated circuit “incorporated with”. If applicant intends “incorporated” to mean comprising it should be stated as such. If it is not intended is comprising, then it is unclear what “incorporated” means. 
The claim limitation “at least one circuit inside the LED lighting device for delivering predetermined wattage of the DC power to the at least one [charging unit]…” is unintelligible. The disclosure fails to clearly set forth what circuitry is intended as “at least one circuit” nor is it clear what “circuitry” would entail “delivering predetermined wattage of the DC power”. Furthermore, as noted above, applicant has failed to clearly identify said “charging unit”. Therefore the claim attempts to define an unintelligible function, from an undefined circuit to another undefined circuit. 

Regarding claim 22
The claim limitation “wherein a conductive wire for connecting to the charging unit fits with a base of the LED lighting device and/or within a lighting device space”, when taken as a whole, is unintelligible. 
The term “and/or” is confusing and unclear. It is unclear whether “and” or “or” is intended and it is noted that the two terms (“and” and “or”) having different meanings making it imperative to know which term is intended in order to understand the metes and bounds of the claim.  Applicant is advised to select EITHER “and” or “or”, but not both.  

Regarding claim 24
The claim purports to add undefined and unknown components “items, devices, products” into another undefined “charging circuit” making the claim unintelligible. The disclosure fails to clearly define said “items, devices, products” as well as failing to clearly define when circuit is intended as said “charging unit”. 

Regarding claim 28
The claim and disclosure fail to define what is intended by “connecting wire” nor is said “connecting wire” claimed as structurally associated with any other circuit(s) of the lamp making the claim unintelligible. 

Regarding claims 29
The disclosure fails to clearly set forth the circuitry intended as the “charging unit” making it unclear what structure is intended by “charging unit”. 
The disclosure and claim fail to clearly define what structure/physical components are intended to represent the vaguely claimed “one electric part or accessary”. Furthermore, the claim goes on to claim vague “functions” of varying and unrelated “functions” making it impossible to determine or define the intended structure of the claimed “one electric part or accessary”.  

	Because of the great deal of confusion and uncertainty as to the proper interpretation of the limitations of the claims, a rejection on the basis of prior art is deemed to be improper (see MPEP 2173.06).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CAVALLARI whose telephone number is (571)272-8541.  The examiner can normally be reached on Mon-Fri 0900-18:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached at (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/DANIEL CAVALLARI/            Primary Examiner, Art Unit 2836